DETAILED ACTION
Remarks
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	This Office Action is responsive to the amendment filed on 07/22/2022.  Claims 40-60, of which claim 40 is independent, were pending in this application and have been considered below.

	Claim objections are withdrawn in view of the amendment.

Response to Arguments
 	Applicant’s arguments filed 07/22/2022 (see Remarks, page 6) with respect to claims 40-60 have been fully considered and are persuasive.  The objection of claims has been withdrawn.

Allowable Subject Matter
 	Claims 40-60 are allowed.

  	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	The following is a statement of reasons for the indication of allowable subject matter: 

The prior arts made of record fail to teach or suggest or make obvious as a whole, either alone or in combination, the arrangement that “an airflow sensor configured to provide an airflow output indicative of airflow through the intubation tube; at least one acoustic sensor configured to provide an acoustic output indicative of acoustic vibration of a location on the patient; and at least one processor”, in combination with “at least one computer readable medium storing instructions that, when executed, cause the at least one processor to perform operations comprising: detecting a presence of airflow through the intubation tube based on the airflow output; estimating whether the airflow through the intubation tube has reached at least one lung of the patient based on the acoustic output; confirming whether the intubation tube is properly placed based on the estimation of whether the airflow through the intubation tube has reached the at least one lung of the patient; and providing an indication of the confirmation of whether the intubation tube is properly placed” in order to form “A SYSTEM FOR DETERMINING POSITIONING OF AN INTUBATION TUBE IN A PATIENT”, as recited in claim 40. The respective dependent claims 41-60 are allowable for the same reason.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Chieh Fan, SPE can be reached on (571) 272-3042.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631